         Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 1 of 26



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

    v.
                                            Crim. Action No. 12-0253-3 (EGS)
    MUSTAFAH MUHAMMAD,

                     Defendant.



                         MEMORANDUM OPINION AND ORDER

         Defendant Mustafah Muhammad (“Mr. Muhammad”) is currently

serving a 130-month sentence, followed by five years of

supervised release, for Conspiracy to Distribute and Possess

With Intent to Distribute 250 Grams or More of Cocaine Base, 100

Grams or More of Heroin, and Marijuana, in violation of 21

U.S.C. § 846, 841(a)(1), 841(b)(1)(A)(iii), 841(b)(1)(B)(i), and

841(b)(1)(D). See J. in United States v. Muhammad, CR 12-254,

ECF No. 307 at 1-8. 1      2   Mr. Muhammad has served approximately 92

months of his 130-month sentence, see Summ. Reentry Plan

Progress Report, ECF No. 180-2 at 2; and, “accounting for good




1 Mr. Muhammad was a defendant in both United States v. Kelly, CR
12-253, and United States v. Muhammad, CR 12-254. These cases
are related but were never consolidated. Mr. Muhammad filed the
instant motion in the former case, but he was sentenced pursuant
to a final judgment in the latter case. As a result, the Court
cites to record items in both cases as appropriate throughout
this Opinion.
2 When citing electronic filings throughout this Opinion, the

Court cites to the ECF page number, not the page number of the
filed document.
                                        1
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 2 of 26



time credits,” he has a “projected release date of May 12,

2023,” see Gov’t’s Opp’n Def.’s Emergency Mot. Compassionate

Release (“Gov’t’s Opp’n”), ECF No. 182 at 4. Mr. Muhammad is

incarcerated at FCI Oxford in Wisconsin. See Def.’s Emergency

Mot. Compassionate Release (“Def.’s Mot.”), ECF No. 180 at 3.

Pending before the Court is Mr. Muhammad’s Emergency Motion for

Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i). See

Def.’s Mot., ECF No. 180.

     Upon careful consideration of the motion, opposition, and

reply thereto, the applicable law, and the entire record herein,

Mr. Muhammad’s motion is GRANTED.

I. Background

     On November 27, 2012, a federal grand jury indicted Mr.

Muhammad and fourteen codefendants for offenses arising from

their involvement in a conspiracy to distribute and possess with

the intent to distribute cocaine base, heroin and marijuana.

Indictment in United States v. Muhammad, CR 12-254, ECF No. 1.

In the twenty-count indictment, Mr. Muhammad was charged with

fifteen counts of various drug-related offenses. Id. On April

16, 2014, Mr. Muhammad entered a guilty plea to a superseding

information charging him with one count of conspiracy to

distribute and possess with intent to distribute 280 grams or

more of cocaine base, 100 grams or more of heroin, and marijuana

in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A)(iii),

                                   2
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 3 of 26



841(b)(1)(B)(i), and 841(b)(1)(D). Plea Agreement in United

States v. Muhammad, CR 12-254, ECF No. 243 at 1. On July 22,

2015, Mr. Muhammad was sentenced to 130 months of incarceration

and five years of supervised released, the remaining counts in

the indictment were dismissed, and the related criminal case in

which this pending motion arises was dismissed. Minute Order in

United States v. Muhammad, CR 12-254, dated July 22, 2015.

II. Legal Standard

     The First Step Act of 2018 (“First Step Act”), Pub. L. 115-

391, § 603, 132 Stat. 5194, 5238-5240 (2018), amended 18 U.S.C.

§ 3582(c)(1)(A) to provide the Court with the authority to

modify the sentence of a defendant after its imposition upon a

motion by the defendant. Prior to the First Step Act, only the

Director of the Bureau of Prisons could bring such a motion. See

Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018) (“Increasing

the Use and Transparency of Compassionate Release”).

     To be considered for a sentence modification under the

First Step Act, the defendant first must have either fully

exhausted all administrative rights to appeal the BOP’s failure

to bring a motion for release on his behalf or allowed a lapse

of 30 days from the time the BOP received his request, whichever

is earlier. See 18 U.S.C. § 3582(c)(1)(A). After receiving a

properly filed motion, the Court must then determine whether

there are “extraordinary and compelling reasons [that] warrant

                                   3
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 4 of 26



. . . a reduction” in sentence and “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.” Id. In relevant part, the Sentencing

Commission’s policy statement provides that a court may reduce a

defendant’s term of imprisonment if the court determines that

there are “extraordinary and compelling reasons” that warrant a

reduction, the “defendant is not a danger to the safety of any

other person or to the community,” and the reduction is

consistent with the policy statement. See U.S.S.G. § 1B1.13(1)–

(3). Finally, the Court must consider the factors set forth in

18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A).

III. Analysis

        A. Mr. Muhammad Exhausted his Administration Remedies

     The parties agree that Mr. Muhammad has exhausted his

administrative remedies. See Def.’s Mot., ECF No. 180 at 14-15;

Gov’t’s Opp’n, ECF No. 182 at 5. In addition, “the compassionate

release statute’s ‘exhaustion’ requirement is neither

jurisdictional nor a mandatory claims processing rule and may be

waived when exhaustion ‘would be futile.’” United States v.

Bikundi, No. CR 14-30-1 (BAH), 2020 WL 5518465, at *4 (D.D.C.

Sept. 14, 2020). Mr. Muhammad filed a request for compassionate

release with the warden of FCI Oxford on April 15, 2020, and the

warden denied the request on April 17, 2020. See Def.’s Mot.,

ECF No. 180 at 3-4; Gov’t’s Opp’n, ECF No. 182 at 4-5. Mr.

                                   4
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 5 of 26



Muhammad filed a request for reconsideration on July 26, 2020,

but he never received a response. See Def.’s Mot., ECF No. 180

at 4; Gov’t’s Opp’n, ECF No. 182 at 5. Accordingly, the Court

finds that Mr. Muhammad has met his exhaustion requirement. See

18 U.S.C. § 3582(c)(1)(A).

        B. Mr. Muhammad Has Provided Sufficient Extraordinary And
           Compelling Reasons For Compassionate Release

     The Court now turns to whether Mr. Muhammad has established

“extraordinary and compelling reasons” warranting the reduction

of his sentence. See United States v. Morris, No. CR 12-154

(BAH), 2020 WL 2735651, at *2 (D.D.C. May 24, 2020) (citing §

3582(c)(1)(A)(i)). The commentary to the Sentencing Commission’s

policy statement, which was published before Congress passed the

First Step Act and before the COVID-19 pandemic, provides

guidance on what circumstances would amount to “extraordinary

and compelling reasons.” See U.S.S.G. § 1B1.13. Those reasons

include, as most relevant here, that the “defendant is . . .

suffering from a serious physical or medical condition . . .

that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover,”

id. at cmt. n.1(A)(ii), or “[o]ther [r]easons . . . [a]s

determined by the Director of the Bureau of Prisons” presenting

“an extraordinary and compelling reason other than, or in


                                   5
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 6 of 26



combination with, the reasons described” in the policy

statement, id. at cmt. n.1(D).

     As a threshold matter, Mr. Muhammad and the government

dispute whether the Court’s consideration of what constitutes an

extraordinary and compelling reason is limited to the specific

circumstances described in the Sentencing Commission’s policy

statement and commentary. Mr. Muhammad argues that

“compassionate release is not limited . . . to only those

‘extraordinary and compelling reasons’ listed in the Guideline

or other reasons identified by the BOP; courts can independently

determine those reasons.” Def.’s Mot., ECF No. 180 at 13 (citing

United States v. Young, 458 F. Supp. 3d 838 (M.D. Tenn. Mar. 4,

2020)). Although 18 U.S.C. § 3582(c)(1)(A) provides in relevant

part that a court may reduce a defendant’s term of imprisonment

only if “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission,” Mr. Muhammad

argues that the Sentencing Commission’s policy statement is

“outdated,” and the Court need not strictly adhere to it. See

id. at 11. Mr. Muhammad directs the Court to recent decisions

from other circuits that have reached this result. See Def.’s

Reply, ECF No. 184 at 3-4 (citing United States v. Brooker, 976

F.3d 228 (2d Cir. 2020); United States v. McCoy, 981 F.3d 271

(4th Cir. 2020); United States v. Jones, 980 F.3d 1098 (6th Cir.

2020); United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020)).

                                   6
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 7 of 26



The courts in those circuits reason that because the policy

statement predates the First Step Act, it does not account for

motions brought directly by defendants (like this one), so there

is in fact “no Sentencing Commission policy statement

‘applicable’ to” such motions. See, e.g., McCoy, 981 F.3d at

283. As a result, “district courts are ‘empowered . . . to

consider any extraordinary and compelling reason for release

that a defendant might raise.’” Def.’s Reply, ECF No. 184 at 3

(citing McCoy, 981 F.3d at 284). The government, conversely,

contends that “[i]f a defendant does not have any health

conditions that fall within one of the categories specified in

the application note, and no other part of the application note

applies, the defendant’s motion for compassionate release must

be denied.” Gov’t’s Opp’n, ECF No. 182 at 12. The government

acknowledges that the Sentencing Commission’s policy statement

has not been amended since Congress passed the First Step Act,

but it argues that “[i]n light of the statutory command that any

sentence reduction be ‘consistent with applicable policy

statements issued by the Sentencing Commission,’ 18 U.S.C. §

3582(c)(1)(A)(ii), and the lack of any plausible reason to treat

motions filed by defendants differently from motions filed by

the BOP, the policy statement applies to motions filed by

defendants as well.” Id. at 10 n.3. The Court of Appeals for the

District of Columbia Circuit has not yet addressed this issue,

                                   7
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 8 of 26



and this Court need not decide the issue because even if courts

may only consider the specific circumstances set out in the

policy statement, Mr. Muhammad has established “extraordinary

and compelling” reasons for release.

     Mr. Muhammad argues that “the mental and physical stress of

being detained under the conditions of confinement at FCI

Oxford” during the COVID-19 pandemic, combined with his

preexisting medical conditions, “substantially diminishes his

ability to provide the type of self-care within the prison

environment that is needed now more than ever and constitutes

extraordinary and compelling circumstances warranting his

immediate release from imprisonment.” Def.’s Mot., ECF No. 180

at 14 (citing United States v. Johnson, 464 F. Supp. 3d 22, 38-

39 (D.D.C. 2020)) (internal quotations omitted). Mr. Muhammad

contends that FCI Oxford “has been particularly hard hit” by

COVID-19: as of November 9, 2020, 592 of 848 inmates had tested

positive for the virus and recovered (“the eighth highest number

among the BOP’s 122 prisons”); 44 staff had tested positive and

recovered; and nine inmates and nine staff members were testing

positive at that time. Id. at 8-9 (citing

www.bop.gov/coronavirus (checked November 8, 2020)). Mr.

Muhammad argues that he has the following medical conditions

that put him at serious risk of severe illness from COVID-19:

(1) obesity (Mr. Muhammad states that he is 6’4” tall and

                                   8
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 9 of 26



weighed 264.4 pounds on May 26, 2020, making his body mass index

(“BMI”) 32.1), see id. at 16; (2) asthma (Mr. Muhammad states

that he has an Albuterol Inhaler for his asthma that he has been

instructed to use on an as-needed basis, and he was seen by FCI

Oxford medical staff for shortness of breath in June 2020), see

id. at 18; (3) former marijuana smoker (Mr. Muhammad states that

he “smoked daily”), see id. at 19; and (4) member of race and

gender that are disproportionately infected and killed by COVID-

19 (Mr. Muhammad is a Black male), see id. at 19-20.

     The government acknowledges that “if an inmate has a

chronic medical condition (i.e., one ‘from which [the inmate] is

not expected to recover’) that the CDC has identified as

elevating the risk of becoming seriously ill from COVID-19, that

may qualify as a ‘serious’ condition that substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility.” Gov’t’s

Opp’n, ECF No. 182 at 12 (citing U.S.S.G. § 1B1.13, cmt.

n.1(A)(ii)(I)). The government also acknowledges that Mr.

Muhammad has asserted that he suffers from at least two

conditions—asthma and obesity—“which are, in certain

circumstances, among the CDC’s list of risk factors for severe

illness from COVID-19.” See id. at 12. The government asserts,

however, that Mr. Muhammad “does not provide any evidence to

suggest that his specific conditions place him at risk of severe

                                   9
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 10 of 26



illness from COVID-19.” Id. The government contends that Mr.

Muhammad’s asthma and obesity do not place him at risk of severe

illness from COVID-19 because: (1) his asthma is “well-

controlled,” he has been prescribed an Albuterol inhaler to use

on an as-needed basis, he told FCI Oxford medical staff that he

has not had an asthma attack since age 16, he “was not coughing,

wheezing, or congested, and did not appear to be in any

distress,” at his June 5, 2020 visit with FCI Oxford medical

staff, and he “does not actually even claim that his asthma

rises to the level of ‘moderate to severe asthma,’” see id. at

13; and (2) “nothing in [Mr. Muhammad’s] medical records suggest

that [he] has been deemed obese,” see id at 14. The government

further asserts that Mr. Muhammad previously contracted COVID-19

and recovered from it. Id. According to the government, there is

“no indication that [Mr. Muhammad] suffered from any serious

medical complications due to COVID-19 despite the medical

conditions discussed in his motion.” Id.

     In his Reply, Mr. Muhammad counters that: (1) his asthma is

“serious enough that BOP has prescribed an inhaler for him to

use,” and “BOP’s records show that he had difficulty breathing

and was short of breath,” Def.’s Reply, ECF No. 184 at 13; (2)

his height and weight place him in the “obese” category

according to the CDC, and it is not necessary for Mr. Muhammad

to prove he has been “diagnosed with obesity,” see id.; and (3)

                                   10
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 11 of 26



“the fact that Mr. Muhammad recently had COVID does not mean

that he is still not in grave danger,” see id. at 5. Mr.

Muhammad also argues that the government has ignored that he is

a former smoker, which he contends increases his risk of severe

illness from COVID-19, and that the government has ignored his

race and gender in its analysis. See id. at 13-14.

     The Court agrees with the government that Mr. Muhammad has

not demonstrated that his asthma is moderate-to-severe, and if

Mr. Muhammad’s asthma alone served as the basis for this motion,

he would not meet his burden of showing extraordinary and

compelling reasons exist for release. See United States v.

Allen, No. 15-cr-107 (CKK), ECF No. 33 at 9-10 (D.D.C. July 20,

2020) (finding that a defendant who claimed to have asthma and

chronic bronchitis did not establish extraordinary and

compelling reasons for release where medical examinations

revealed that the defendant’s “Respiratory Function,

Cardiovascular Function, and Lungs” were normal); see also

United States v. Ramos, 14 Cr. 484 (LGS), 2020 WL 1685812, at *2

(S.D.N.Y. Apr. 7, 2020) (denying release where “Defendant’s

medical records show no new asthma attacks, and that his asthma

is being treated by the BOP”). Similarly, the Court is not

persuaded that Mr. Muhammad’s race and gender alone would rise

to the level of requiring immediate release. See United States

v. Brown, No. CR 13-30 (ESH), ECF No. 58 at 5 (D.D.C. July 29,

                                   11
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 12 of 26



2020) (denying the release of an inmate who argued his age,

race, alcohol addiction, and untreated mental health conditions

made him particularly vulnerable to COVID-19).

     Considering his medical conditions as a whole, however, the

Court is persuaded that Mr. Muhammad has met his burden of

proving extraordinary and compelling reasons exist warranting

release. Under the CDC’s guidance, Mr. Muhammad’s BMI of 32.1

and his history of smoking place him at an increased risk of

severe COVID-19 complications. People with Certain Medical

Conditions, CDC (last visited Feb. 15, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (“Adults of any

age with the following conditions are at increased risk of

severe illness from COVID-19: . . . Obesity (body mass index

[BMI] of 30 kg/m2 or higher but < 40 kg/m2) . . . Smoking.”). The

CDC and other health experts consider obesity a significant

factor in whether a person will experience severe symptoms from

COVID-19. See United States v. Warren, No. CR 10-202 (EGS), ECF

No. 66 at 12 (D.D.C. July 30, 2020) (noting the “multitude of

studies linking obesity to severe COVID-19 symptoms” and

concluding that even a person with a BMI below but within close

proximity to the CDC’s guidelines remains at serious risk of

severe symptoms, “especially when considered in the context of

other established conditions such as . . . a history of

                                   12
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 13 of 26



smoking”); United States v. Delgado, 457 F. Supp. 3d 85, 89 (D.

Conn. 2020) (citing a study “by doctors at NYU Langone Health

Center in New York City” finding that a BMI of 30 or higher “was

the single biggest [chronic] factor, after age, in whether those

with COVID-19 had to be admitted to a hospital” (citation

omitted)). Contrary to the government’s suggestion, there is no

reason for the Court to require Mr. Muhammad to prove that he

has been “deemed obese”; height and weight are enough to

calculate Mr. Muhammad’s BMI. Cf. United States v. Jansen, No.

08-cr-00132-SEB, 2020 WL 6946504, at *5 (S.D. Ind. Nov. 25,

2020) (“CDC has determined that obese adults, regardless of

their age, are at higher risk of experiencing severe symptoms

should they contract COVID-19. And the CDC guidelines do not

specify that obese individuals who are not on medication are at

a lower risk for severe complications.”). The Court is therefore

satisfied that Mr. Muhammad’s obesity and history of smoking,

considered in conjunction with his current state of

incarceration, constitute extraordinary and compelling reasons

for release. See, e.g., United States v. Boykin, No. CR 14-201

(EGS) and No. CR 15-164 (EGS), 2020 WL 6193838, at *3 (D.D.C.

July 16, 2020) (holding that defendant’s severe obesity provided




                                   13
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 14 of 26



a sufficient “extraordinary and compelling reason” that would

warrant a reduction in sentence).

     The Court is unpersuaded by the government’s suggestion

that Mr. Muhammad’s past COVID-19 diagnosis precludes him from

obtaining the relief he now seeks. See Gov’t’s Opp’n, ECF No.

182 at 14. District courts across the country have reached

different results when evaluating whether a prior COVID-19

diagnosis weighs in favor of or against finding extraordinary

and compelling reasons support a defendant’s compassionate

release. Compare United States v. Risley, No. 1:12-CR-0363 AWI,

2020 WL 4748513, at *6 (E.D. Cal. Aug. 17, 2020) (denying motion

for compassionate release where defendant had already had COVID-

19 and recovered without ever having serious symptoms or

complications from the infection, noting that “courts generally

find that the risk of a second infection does not constitute

sufficiently compelling grounds to justify compassionate

release”), United States v. Zahn, No. 4:18-cr-00150-JD-1, 2020

WL 3035795, at *2 (N.D. Cal. June 6, 2020) (“[T]he immediate

threat to Zahn has passed, fortunately with no serious

complications of any kind. That is enough to find that he has

not proffered an extraordinary and compelling reason for

release.”), and United States v. Lampkin, No. 17-cr-399-MJW,

2020 WL 4016115, at *2 (D. Colo. July 16, 2020) (denying release

in part because “Lampkin appears to have ‘weather[ed] the storm’

                                   14
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 15 of 26



already”), with United States v. Babbitt, Cr. No. 18-384, 2020

WL 6153608, at *8 (E.D. Pa. Oct. 21, 2020) (granting

compassionate release because “[a]lthough it appears that

Babbitt has recovered, he is still at risk for re-infection”),

United States v. Easton, No. 18-CR-22 RLW, ECF No. 71 at 5 (E.D.

Mo. Nov. 17, 2020) (“The fact that Easton has already contracted

COVID-19 does not mean he is no longer at risk, but it does show

that BOP cannot protect him from the virus.”), and United States

v. King, CR No. 18-318 (JDB), ECF No. 38 at 2-3 (D.D.C. July 6,

2020) (concluding that extraordinary and compelling reasons for

release existed even where defendant previously had COVID-19 and

was generally asymptomatic, noting that “[t]he court . . .

cannot dismiss the risk of re-infection”).

     Courts have observed that the scientific community remains

uncertain as to the risks of COVID-19 reinfection and the

duration of immunity after a positive COVID-19 diagnosis. See,

e.g., Risley, 2020 WL 4748513, at *6 (“According to the CDC,

‘[r]einfection with SARS-CoV-2 has not yet been definitively

confirmed in any recovered persons to date. If, and if so when,

persons can be reinfected with SARS-CoV-2 remains unknown and is

a subject of investigation.”); King, No. 18-318 (JDB), ECF No.

38 at 2 (“[A]uthorities like the Center for Disease Control and

Prevention and the World Health Organization do not yet know



                                   15
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 16 of 26



whether antibodies in those who have recovered from COVID-19

ensure immunity.”).

     While the decisions cited by the government generally

conclude that “the possibility of reinfection from COVID-19 is

too speculative to warrant compassionate release,” see Risley,

2020 WL 4748513, at *7, the Court is not persuaded. In October

of 2020, the CDC noted that “SARS-CoV-2 reinfection is a rapidly

evolving area of research,” and “CDC is aware of recent reports

of suspected cases of SARS-CoV-2 reinfection among persons who

were previously diagnosed with COVID-19.” Criteria for

Investigating Suspected SARS-CoV-2 Reinfection, CDC (last

visited Feb. 15, 2021), https://www.cdc.gov/coronavirus/2019-

ncov/php/invest-criteria.html. The World Health Organization

reported in late December of 2020 that “there are some reports

of individuals who have been reinfected with SARS-CoV-2,” and

there are “likely to be more examples of reinfection reported

and scientists are working to understand the role of the immune

response in the first and second infection.” Coronavirus Disease

(COVID-19): Serology, Antibodies, and Immunity, World Health

Organization (last visited Feb. 15, 2021),

https://www.who.int/news-room/q-a-detail/coronavirus-disease-

covid-19-serology. More recently, national news outlets have

reported on studies from South Africa, Brazil, and the United

States that suggest reinfection rates may be higher than

                                   16
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 17 of 26



previously known, and past COVID-19 infections may not protect

against newer and more contagious variants of the virus. See

Marilynn Marchione, New Variants Raise Worry About COVID-19

Virus Reinfections, AP News (Feb. 8, 2021),

https://apnews.com/article/coronavirus-new-variants-

b4d472f3d61c62a57aa68c4aa7c85012. The Court agrees with Judge

John D. Bates, a fellow jurist in this district, that the Court

“cannot dismiss the risk of re-infection when authorities like

the Center for Disease Control and Prevention and the World

Health Organization do not yet know whether antibodies in those

who have recovered from COVID-19 ensure immunity.” King, No. CR

18-318 (JDB), ECF No. 38 at 2; see also United States v. Yellin,

No. 3:15-CR-3181-BTM-1, 2020 WL 3488738, at *3 (S.D. Cal. June

26, 2020) (“Without scientific conclusions as to whether

reinfection is possible or how long COVID-19 immunity lasts, the

Court must err on the side of caution to avoid potentially

lethal consequences.”).

     Although Mr. Muhammad recovered from his first COVID-19

infection without serious symptoms or complications, the Court

cannot say that he is not at risk for reinfection, or that if he

were re-infected, his symptoms would not be severe. See Decl. of

Dr. Tara Vijayan, ECF No. 184-2 at 3 (“Re-infection with SARS-

CoV-2 has been documented, with some individuals presenting with

more severe disease than the first infection.”); see also

                                   17
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 18 of 26



Babbitt, 2020 WL 6153608, at *8 (“Several countries, including

Hong Kong, Belgium, the Netherlands and the United States, have

confirmed cases of re-infection. In some cases, the second

infection was more serious than the first” (citing Andrew

Joseph, Scientists are reporting several cases of Covid-19

reinfection – but the implications are complicated, State News

(Aug. 28, 2020), https://www.statnews.com/2020/08/28/covid-19-

reinfection-implications/; Brenda Goodman, MA, Dutch Woman First

to Die After COVID-19 Reinfection, WebMD (Oct. 14, 2020),

https://www.webmd.com/lung/news/20201014/dutch-woman-first-to-

die-after-covid-19-infection). The Court is encouraged to learn

of the positive steps the BOP has taken to curb the spread of

COVID-19 in its facilities and to treat those who fall ill.

Gov’t’s Opp’n, ECF No. 182 at 6-9. But the fact remains that as

of the writing of this Opinion, 702 inmates and 75 staff at FCI

Oxford have had the virus. COVID-19 Cases, BOP (last visited

Feb. 15, 2021), https://www.bop.gov/coronavirus/. That means

there have been 110 new inmate cases and 31 new staff cases

since Mr. Muhammad filed his motion on November 11, 2020. See

Def.’s Mot., ECF No. 180 at 8-9.

     Accordingly, in view of the severity of risk Mr. Muhammad

faces if he contracts COVID-19 again due to his obesity and

history of smoking, combined with the lack of assurance that his

prior COVID-19 diagnosis immunizes him from reinfection and the

                                   18
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 19 of 26



continued risk of COVID-19 spread at FCI Oxford, the Court

concludes that extraordinary and compelling reasons warrant a

reduction in his sentence.

         C. Mr. Muhammad Does Not Present A Danger To His Community

     Having found that Mr. Muhammad satisfies his burden of

demonstrating extraordinary and compelling reasons, and assuming

without deciding that the Sentencing Commission’s policy

statement binds the Court, the Court must determine whether Mr.

Muhammad is “a danger to the safety of any other person or to

the community.” U.S.S.G. § 1B1.13(2). In determining whether Mr.

Muhammad is a danger to the community, the Court considers the

18 U.S.C. § 3142(g) factors including: (1) “the nature and

circumstances of the offense charged”; (2) “the weight of the

evidence”; (3) “the history and characteristics” of the

defendant; and (4) “the nature and seriousness of the danger to

any person or the community that would be posed by the

[defendant’s] release.” 18 U.S.C. § 3142(g); U.S.S.G. §

1B1.13(2).

     As to the nature and circumstances of the offense charged,

Mr. Muhammad’s incarceration stems from his participation in a

criminal conspiracy to possess and distribute large quantities

of drugs. Indictment in United States v. Muhammad, CR 12-254,

ECF No. 1. Mr. Muhammad pled guilty to one count of conspiracy

to distribute and possess with intent to distribute 280 grams or

                                   19
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 20 of 26



more of cocaine base, 100 grams or more of heroin, and

marijuana. Plea Agreement in United States v. Muhammad, CR 12-

254, ECF No. 243 at 1. Prior to this conviction, Mr. Muhammad

was convicted in 2013 under the Bail Reform Act, in 2009 for

Possession With Intent to Distribute Cocaine Base, in 2008 for

Possession of Cocaine and Heroin, and in 2007 for Possession of

a controlled substance. Gov’t’s Opp’n, ECF No. 182 at 15-16

(citing ECF No. 182-1 and Def.’s Mot., ECF No. 180 at 3). The

government argues that Mr. Muhammad’s “prior record and the

Defendant Muhammad’s criminal conduct in the instant case

demonstrate that he has had very little or no regard for the law

prior to being incarcerated in the instant matter, and that he

represents a danger to the community from an ongoing or long-

term willingness to engage in illegal drug activity.” Id. at 16

(citing cases). The government also contends that “his conduct

in the instant case suggests that prior to his arrest, he was

escalating his criminal conduct related to the sale of illicit

narcotics,” and “he was a redistributor of large quantities of

illicit narcotics in Washington, D.C.” Id. Moreover, the

government argues, Mr. Muhammad “was on supervised release or

probation at the time of the instant offense, and it appears

that none of these prior attempts at supervision or counseling

ultimately deterred him from engaging in the same, or very

nearly the same, criminal conduct in the instant case as he

                                   20
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 21 of 26



previously did on prior occasions.” Id. Mr. Muhammad, for his

part, admits that his “offense was a serious one,” but he

contends that it “did not involve any violence.” Def.’s Mot.,

ECF No. 180 at 22. The Court agrees. To be sure, Mr. Muhammad’s

violations are troubling, and his more senior role in the drug

conspiracy that led to his conviction is particularly

concerning, but his violations are not crimes of violence and

did not involve weapons. See Warren, No. CR 10-202 (EGS), ECF

No. 66 at 16. Mr. Muhammad’s offenses are also more than eight

years old.

     As to the history and characteristics of the defendant, the

government points out, and Mr. Muhammad admits, that he has

incurred several infractions while incarcerated. See Gov’t’s

Opp’n, ECF No. 182 at 17; Def.’s Mot., ECF No. 180 at 23-24. The

government contends that “six of those eight incidents involved

his possession of a dangerous weapon or hazardous tool.” Gov’t’s

Opp’n, ECF No. 182 at 17. Mr. Muhammad responds by describing

his disciplinary record as “minimal” and “involv[ing] no acts of

violence.” Def.’s Reply, ECF No. 184 at 14. A review of the

record confirms that Mr. Muhammad has one infraction for

possession of a “sharpened wooden piece” and “metal piece found

in his mattress,” and other infractions for “possession of a

hazardous tool” (including a cell phone in one instance and a

cell phone charger in another instance) and “possession of

                                   21
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 22 of 26



stolen property” (“onions, peppers, spices, noodles”). Inmate

Disciplinary Data, ECF No. 180-2 at 6-8. The Court agrees with

the government that Mr. Muhammad’s disciplinary record,

specifically the infraction for possession of a hazardous

weapon, weighs against his request for immediate release.

However, Mr. Muhammad presents compelling arguments regarding

his rehabilitation that outweigh the concerns raised by his

disciplinary record. During his incarceration, Mr. Muhammad has

completed over 30 education classes. See Def.’s Mot., ECF No.

180 at 23. In addition, according to Mr. Muhammad’s sister—

Ihsan Muhammad, Director of Strategic Partnerships for the

Community Education Building in Wilmington, Delaware—Mr.

Muhammad is planning to start a non-profit organization upon his

release from prison to “inform young people on how to make

better choices, even in difficult circumstances,” ECF No. 184-1

at 2. Ms. Muhammad attests that her brother “is not only

reformed, but is committed to using his life to keep other young

men and women from making choices that could land them in prison

or worse.” Id. Ms. Muhammad also describes Mr. Muhammad as an

excellent father to his daughter. Id. The Court credits Ms.

Muhammad’s letter of support.

     The Court also credits Mr. Muhammad’s family connections

and ties to the Washington D.C. area. Mr. Muhammad states that

if he is released, he will live with his mother. Def.’s Mot.,

                                   22
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 23 of 26



ECF No. 180 at 22. His mother “will be there to monitor his

symptoms at every moment of the day” and will “provide him with

needed medical care in the most effective manner possible.” Id.

Mr. Muhammad’s sister is also “prepared to assist” Mr. Muhammad

“in any way [she] can.” ECF No. 184-1 at 2.

     On balance, and for the reasons discussed above, the Court

finds that Mr. Muhammad is not a danger to his community. Cf.

Morris, 2020 WL 2735651, at *2, *7 (finding defendant, who was

convicted of bank robbery after threatening to detonate a bomb,

to not present a danger to his community).

         D. The Section 3553(a) Factors Support A Reduction In
            Sentence

     Because the Court has found that Mr. Muhammad has provided

extraordinary and compelling reasons for a reduction and that he

would not pose a danger to the community if he were to receive a

reduction, the Court must now reevaluate his sentence under the

applicable Section 3553(a) factors. See Morris, 2020 WL 2735651,

at *2 (citing 18 U.S.C. § 3582(c)).

     Mr. Muhammad has served over 70% of his sentence, and he is

currently set to be released from prison in a little over two

years. See Def.’s Mot., ECF No. 180 at 22; Summ. Reentry Plan

Progress Report, ECF No. 180-2 at 2. Mr. Muhammad contends that

“in the midst of a worldwide pandemic, 9[2] months of actual

custody is a just punishment.” Def.’s Mot., ECF No. 180 at 22.


                                   23
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 24 of 26



The “benefits of keeping [Mr. Muhammad] in prison for the

remainder of his sentence,” he argues, “are minimal,” but “the

potential consequences of doing so are extraordinarily grave.”

Id. at 23 (citing United States v. Perez, 2020 WL 1546422, at *4

(S.D.N.Y. Apr. 1, 2020)). The government, on the other hand,

contends that Mr. Muhammad’s serious narcotics-related offenses,

his criminal acts during prior periods of supervision, and his

several infractions while incarcerated outweigh his COVID-19-

related health concerns, and he has not demonstrated that the

Section 3553(a) factors weigh in favor of a sentence reduction.

Gov’t’s Opp’n, ECF No. 182 at 16-17.

     The Court finds that consideration of the applicable

Section 3553(a) factors supports reducing Mr. Muhammad’s

sentence. As stated above, the “nature and circumstances” of Mr.

Muhammad’s offenses are troubling. See 18 U.S.C. § 3553(a)(1).

Aspects of Mr. Muhammad’s “history and characteristics,”

specifically his infractions during incarceration, also raise

some concerns. Id. However, Mr. Muhammad has not been convicted

of any violent offenses, and the Court weighs heavily Mr.

Muhammad’s family ties in the area, Def.’s Mot., ECF No. 180 at

22; as well as his sister’s endorsement of his release in light

of her view that “he is not only reformed, but is committed to

using his life to keep other young men and women from making

choices that could land them in the prison or worse,” and his

                                   24
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 25 of 26



commitment to being a good father, ECF No. 184-1 at 2-3.

Furthermore, in examining Section 3553(a)(2)(A)—“the need for

the sentence imposed to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment

for the offense”—the Court acknowledges that the sentence

imposed did not take into account the current pandemic or the

effect it would have on individuals with Mr. Muhammad’s medical

conditions. See Johnson, 464 F. Supp. 3d at 42. And Mr. Muhammad

has already served over 70% of his sentence, having been

incarcerated now for over seven and a half years.

     Thus, upon consideration of the factors set forth in 18

U.S.C. § 3553(a), the Court will exercise its discretion under

the First Step Act to impose a reduced sentence of “time-

served,” which is sufficient and not longer than necessary to

achieve the goals of sentencing.

IV. Conclusion

     For the reasons stated above, Mr. Muhammad’s Emergency

Motion for Compassionate Release Under 18 U.S.C. §

3582(c)(1)(A)(i), ECF No. 180, is GRANTED. 3

     Accordingly, it is hereby




3 The Court declines to impose “a 14-day quarantine period and
medical clearance” prerequisite for Mr. Muhammad’s release as
the government has requested. See Gov’t’s Opp’n, ECF No. 182 at
18 n.6.
                                   25
     Case 1:12-cr-00253-EGS Document 185 Filed 02/15/21 Page 26 of 26



     ORDERED that the defendant is RESENTENCED with the original

sentence of 130 months of imprisonment reduced to TIME SERVED;

and it is further

     ORDERED that, as a condition of supervised release, the

defendant must contact the Probation Office by telephone within

72 hours of his release; and it is further

     ORDERED that all other provisions of the sentence imposed

on July 22, 2015, remain in effect.

     SO ORDERED.

Signed:        /s/
          Emmet G. Sullivan
          United States District Judge
          February 15, 2021




                                   26
